BIVINS, Judge (Specially concurring). We concur in both the reasoning and the disposition of Judge Hartz’ opinion, and write only to point out an additional and related reason for rejecting the Bona testimony. This Court rejects the Bona opinion testimony on the basis that, because Bona lacked knowledge of property values in the vicinity, he was not qualified to express an opinion quantifying the decrease in value in either actual dollars or percentage terms. The following exchanges would seem to further illustrate why the Bona testimony should have been rejected as incompetent based on lack of qualifications.  When asked how he would apply his experience with off-premises airport parking facilities in other states with the particular property he viewed on the morning of trial, Bona said: A: Well, I tried to look at it if it were my property. And what my — and I had my hard dollars on it and I had signature on it with a banking institution and they — I may owe two or three million dollars, what my reaction would be to that sign and how would it affect me personally and financially____ But if any governmental entity were to put a like sign on one of my properties near one of my entrances to my facility, I would have a very negative belligerent attitude about it. When asked to give a percentage of the total value that the property was diminished by the placement of the signs, the following exchange occurred: A: May I preface it with some comment? Q. Certainly. I understand this is subjective. A: It’s difficult to give a precise percentage. It’s not an exact science. But I feel that if it were my property I would put a percentage of depreciation of the value anywhere between 5 and 10 percent and probably come up with a compromise in between there of maybe 7 or 8 percent. (Emphasis added.) The property’s worth to its owner is an incorrect basis for an opinion. Utah State Road Comm’n v. Johnson, 550 P.2d 216, 217 (Utah 1976). “The price fixed by a reluctant owner, not a willing seller, hardly meets the test for evidence of market value which requires a willing seller.” Coronado Oil Co. v. Grieves, 642 P.2d 423, 434 (Wyo.1982), supersession by statute on other grounds noted in L. U. Sheep Co. v. Board of County Comm’rs, 790 P.2d 663, 669-72 (Wyo.1990). Because Bona based his opinion on a subjective standard — how he would feel if it was his property beings condemned — his opinion testimony should have been rejected as incompetent and without proper basis.  We realize that the objections lodged at trial technically may not have called to the district court’s attention the specific problem discussed above. As noted in Judge Hartz’ opinion, the City objected to the Bona testimony on several grounds, including that Bona was not qualified to testify on these matters because of his lack of knowledge of Albuquerque and because of an inadequate foundation for his testimony. While it is correct that an otherwise qualified expert may have his opinion stricken if based on an improper standard, it may not follow that the improper basis or standard automatically renders the witness disqualified as an expert. In this case, we believe it does. When Bona tied his opinion expressly to a non-market value premise, i.e., Bona’s own personal feelings, this said that Bona was not qualified to render an opinion on value. Thus, we would add, as an additional ground for holding the Bona testimony incompetent, the fact that, without a market value basis, the witness was not qualified to give an opinion. MINZNER, C.J., concurs.